DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 13 each recite the limitation " .  There is insufficient antecedent basis for this limitation in the claim, in that no “feature superimposition” has been disclosed in the claims.

Claims 5 and 14, that are noted above as being rejected but that are not specifically cited below are rejected based on their dependency on rejected dependent claims 4 and 13 above, as incorporating the errors of those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 9-12, 15, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., U.S. Patent Publication Number 2019/0147245 A1, in view of vanHoff et al., U.S. Patent Publication Number 2020/0134911 A1.

Regarding claim 1, Qi discloses a computer-implemented scene data obtaining method. comprising steps of: building a scene (paragraph 0123, convert point cloud of the entire scene into a volumetric grid); determining a view frustum corresponding to one or more preset view angles in the scene (paragraph 0044, 3D frustum extracted from the 3D images; paragraph 0063, extracting a three-dimensional frustum from the three-dimensional depth using the attention regions comprises aligning the frustums captured from a plurality of perspectives by rotating the depth data in each frustum by a yaw angle associated with each perspective; figures 8, shows a view frustum from a camera angle); collecting one or more two-dimensional images in the scene and ground truth object data associated with the one or more two-dimensional images using the view frustum corresponding to the one or more preset view angles (paragraph 0043, receiving two-dimensional image data; paragraph 0055, provided ground-truth objects of interest; figure 8, two-dimensional image 802; paragraph 0075, boundary process calculates the three-dimensional boundary for the object of interest based on the center regression number, the size estimation values, the heading estimation values and ground-truth boundary parameters; three dimensional boundary for the object of interest is computed form the class prediction and residual estimations); and using all the two-dimensional images and the ground truth object data associated with the one or more two-dimensional images as scene data corresponding to the actual scene (paragraph 0055, one or more of the learning modules are trained by supervised learning with provided ground-truth objects of interest, attention regions and orientated three-dimensional boundaries; paragraph 0151, ground truth 2D boxes are used ).
However it is noted that Qi discloses the scene built as in paragraph 0123, convert point cloud of the entire scene into a volumetric grid. Qi fails to specifically disclose building a virtual simulation scene corresponding to an actual scene, wherein the virtual simulation scene is three-dimensional. 
vanHoff discloses a computer-implemented scene data obtaining method. comprising steps of: building a virtual simulation scene corresponding to an actual scene, wherein the virtual simulation scene is three-dimensional (paragraph 0017, generate a 3D simulation of the bounded real-world scene within which the real-world object is simulated; paragraph 0072, generating a 3D simulation based on the 2D images provided by video capture system); collecting one or more two-dimensional images in the virtual simulation scene (paragraph 0058, receive 2D video image content from video capture system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a 3D simulation of the real world scene as disclosed by vanHoff for the point clouds and voxel data as disclosed by Qi, to provide 3D content using far fewer computing and processing resources than used by a volumetric system.  
	
Regarding claim 2, Qi discloses wherein the step of collecting one or more two-dimensional images in the scene and ground truth object data associated with the one or more two-dimensional images using the view frustum corresponding to the one or more preset view angles comprises: extracting one or more target pixels within the view frustum in the scene and ground truth object data of each of the one or more target pixels (paragraph 0063, extracting a three-dimensional frustum from the three-dimensional depth data using the attention region comprises aligning the frustums captured by rotating the depth data in each frustum by a yaw angle associated with each perspective, yaw angle is calculated using the position of the center pixel in the attention region; figure 9, frustum point cloud); and determining the one or more two-dimensional images corresponding to the one or more preset view angles and the associated ground truth object data based on the one or more target pixels in the view frustum and the ground truth object label of each of the one or more target pixels (figure 1, 2D region from CNN to 3D frustum; figure 6, classification; figure 9, frustum point cloud, 3D boundary box and category label).

Regarding claim 3, Qi discloses wherein the step of determining the view frustum corresponding to the one or more preset view angles in the  scene comprises: obtaining the position and pose of a virtual camera for collecting two-dimensional images (figure 8); taking the position of the virtual camera as the origin of a camera coordinate system (paragraph 0071, camera at an origin captures three-dimensional depth data), and building the camera coordinate system by determining the A axis and the Y axis of the camera coordinate system according to an edge line of a camera plane of the virtual camera and using a central axis of the one or more preset view angles as the Z axis of the camera coordinate system to determine the pose of virtual camera coordinate system (paragraph 0072, heading angle is located at an orientation angle, an object of interest three-dimensional depth data ) and taking the position and pose of the virtual camera as the origin of the view frustum in the camera coordinate system, and determining a spatial volume corresponding to the view frustum according to the camera plane of the virtual camera and the one or more preset view angles (Paragraph 0044, projection matrix is known so that the 3D frustum can be extracted from the 2D image; object is represented by a class and amodal three-dimensional boundary which bounds the complete object; the 3D box is parameterized by its size, and orientation relative to a predefined canonical pose for each category; paragraph 0128, a 2D bounding box can be lifted to a frustum, with near and far plane specified by depth sensor range, that defined a 3D search space for the object, all points within the frustum are then collected to form a frustum point cloud).

Regarding claim 6, Qi discloses wherein the step of building the scene corresponding to the actual scene comprises: obtaining setting factors in the actual scene, wherein the setting factors comprise an environmental factor (paragraph 0083, clutter classification refers to three-dimensional data of non-relevant regions, which include such object as ground or vegetation, which Examiner interprets as environmental factor, i.e. clutter classification; paragraph 0114, 3D object detection from RGB-D data studied and captured by depth sensors in both indoor and outdoor environments), an object factor (paragraph 0083, determined what is the type of class of the object of interest) and (paragraph 0163, sometimes the 2D detect misses objects due to dark lighting or strong occlusion); building the scene corresponding to the actual scene according to the environmental factor and the object factor (classification comprises an object classification and a clutter classification).
However it is noted that Qi fails to disclose an illumination factor and performing a graphics rendering on the virtual simulation scene according to the illumination parameter.
	vanHoff discloses virtual scene simulation and performing a graphics rendering on the virtual simulation scene according to the illumination parameter (paragraph 0026, if real world scene is a concert, real world objects such as spotlights may be included in the scene; paragraph 0073, simulator may receive input data indicative of what certain object are, e.g. object classification data, how objects move and/or are positioned and oriented in space, may render graphics that pose 3D models; paragraph 0061, allow the triangles to be properly illuminated, cause the 3D model to look realistic). 
	It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed inventor to include in the scene as disclosed by Qi, rendering according to an illumination parameter as disclosed by vanHoff, i.e. the real world parameters such as spotlights, to allow properly illuminated scene in which the 3D model looks realistic.

Regarding claim 8, it is rejected based upon similar rational as above claim 1.  Qi further discloses a method for implementing three-dimensional perception in an autonomous robotic system (paragraph 0009) and training a basic convolutional neural network using all the two dimensional images and the ground truth object data associated with the one or more two-dimensional images to obtain a robot visual perception task model (paragraph 0010, deep learning model comprises a three-dimensional convolutional neural network on voxelized volumetric grids of the point cloud in frustum); and deploying the robot visual perception task model to a robot in the actual scene (paragraph 0045, implementing three-dimensional perception in an autonomous robotic system).

Regarding claim 9, Qi discloses wherein after the step of deploying the robot visual perception task model to the robot in the actual scene further comprising: collecting one or more real images in the actual scene (paragraph 0043, receiving two-dimensional data from an optical camera); and re-training the robot visual perception task model using the one or more real images to obtain the optimized robot visual perception task model (paragraph 0141, all three terms, center, size and heading, should be jointly optimized for best 3D box estimation; paragraph 0142, corner positions are combined results from center, size and heading, the corner loss is able to help regularize the multi-task training for those parameters).

Regarding claims 10-12, 15, 17 and 18, they are rejected based upon similar rational as above.  Qi further discloses a non-transitory computer readable storage medium for storing one or more computer programs. wherein the one or more computer programs comprise: instructions (paragraph 0101).

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art cited fails to render obvious wherein after the step of collecting one or more two-dimensional images in the virtual simulation scene and the ground truth object data associated with the one or more two-dimensional images using the view frustum corresponding to the one or more preset view angles, further comprising: performing a randomization processing on the virtual simulation scene through structural scene randomization, wherein the randomization processing is based on at least one of global variables, a motion trajectory of a robot, a movement degree-of-freedom of the virtual camera with respect to the robot, and appearance of different moving objects along a body motion trajectory of the robot: and re-collecting the one or more two-dimensional images in the virtual simulation scene and the ground truth object data associated with the one or more two-dimensional images.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kar et al., U.S. Patent Publication Number 2020/0160178 A1
Kar discloses a computer-implemented scene data obtaining method. comprising steps of: building a virtual simulation scene corresponding to an actual scene, wherein the virtual simulation scene is three-dimensional (paragraph 0020, generate of simulated environments; paragraph 0033, using synthetic datasets that closely resemble real-world scenes); (paragraph 0022, define a possible set of scenes ); (paragraph 0033, data collections; paragraph 0023, corresponding synthetic images and pixel level annotations, e.g. ground truth may be rendered ).

Shen, U.S. Patent Publication Number 2020/0027229 A1
Shen discloses figure 2; paragraph 0007, spatial region is represented as a viewing frustum; paragraph 0019, camera that generates a 2D image of pixel data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616